                                        Case 4:13-cv-02219-HSG Document 417 Filed 07/26/21 Page 1 of 3



                                  1   ROBERT C. SCHUBERT S.B.N. 62684
                                      WILLEM F. JONCKHEER S.B.N. 178748
                                  2   SCHUBERT JONCKHEER & KOLBE LLP
                                      Three Embarcadero Center, Suite 1650
                                  3   San Francisco, CA 94111
                                      Telephone: (415) 788-4220
                                  4   Facsimile: (415) 788-0161
                                      rschubert@sjk.law
                                  5   wjonckheer@sjk.law

                                  6   BRIAN J. WANCA (admitted pro hac vice)
                                      GLENN L. HARA (admitted pro hac vice)
                                  7   RYAN M. KELLY (admitted pro hac vice)
                                      ROSS M. GOOD (admitted pro hac vice)
                                  8   ANDERSON & WANCA
                                      3701 Algonquin Road, Ste 500
                                  9   Rolling Meadows, IL 60008
                                      Telephone: (847)368-1500
                                 10   Facsimile: (847)368-1501
3701 Algonquin Road, Suite 500




                                      bwanca@andersonwanca.com
  Rolling Meadows, IL 60008




                                 11   ghara@andersonwanca.com
     ANDERSON + WANCA




                                      rkelly@andersonwanca.com
        (847) 368-1500




                                 12   rgood@andersonwanca.com

                                 13   Class Counsel

                                 14
                                                                UNITED STATES DISTRICT COURT
                                 15
                                                              NORTHERN DISTRICT OF CALIFORNIA
                                 16
                                 17     TRUE HEALTH CHIROPRACTIC, INC.,               No.    4:13-cv-02219-HSG
                                        and MCLAUGHLIN CHIROPRACTIC
                                 18     ASSOCIATES, INC., individually and as the     ORDER GRANTING PLAINTIFF’S
                                        representatives of a class of similarly-      MOTION FOR ENTRY OF
                                 19     situated persons,                             AUTHORIZATION ORDER UNDER
                                 20                                     Plaintiffs,   THE CABLE ACT
                                                       v.
                                 21                                                   Hon. Haywood S. Gilliam, Jr.
                                        MCKESSON CORPORATION,
                                 22     MCKESSON TECHNOLOGIES, INC., and
                                 23     JOHN DOES 1-10,

                                 24                                 Defendants.

                                 25
                                 26
                                 27
                                 28
                                      No. 4:13-cv-02219-HSG
                                      ORDER GRANTING PLAINTIFF’S MOTION FOR ENTRY OF AUTHORIZATION ORDER UNDER THE
                                      CABLE ACT
                                               Case 4:13-cv-02219-HSG Document 417 Filed 07/26/21 Page 2 of 3



                                        1          Upon consideration of Plaintiff MCLAUGHLIN CHIROPRACTIC ASSOCIATES, INC.’s
                                        2   Motion for Entry of an Authorization Order Under the Cable Communication Policy Act of 1984,
                                        3   47 U.S.C. § 551, et seq., and the Court being duly advised in the premises, this Court GRANTS the
                                        4   Motion and ORDERS as follows:
                                        5
                                                   IT IS ORDERED that: third party subpoena respondents in the above-captioned case are
                                        6
                                            hereby authorized to disclose the requested information in said subpoenas, namely: For each
                                        7
                                            telephone number on the list for the date(s) listed, identify whether or not you provided online fax
                                        8
                                            service to the subscriber of that telephone number.
                                        9
                                                   IT IS FURTHER ORDERED that: Plaintiff may serve a copy of this Order on third party
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
                                            phone carriers along with a subpoena requesting the information set forth above in Request No. 1,
      San Francisco, CA 94111




                                       11
                                            advising them of this Order;
           (415) 788-4220




                                       12
                                                   IT IS FURTHER ORDERED that:
                                       13
                                       14          (a) To the extent the phone carriers find it necessary to provide notice, the phone carriers

                                       15              shall have thirty (30) calendar days after said notice to notify subscribers that their name
                                       16              and address are being sought by Plaintiff;
                                       17
                                                   (b) each subscriber whose name and address are sought shall have thirty (30) calendar days
                                       18
                                                       from the date of such notice to file suit, submit, or otherwise assert any opposition to the
                                       19
                                                       requested disclosure; and
                                       20
                                       21          (c) payment to the phone carriers by Plaintiff of all reasonable costs of: (i) compiling the

                                       22              names and addresses of subscribers; (ii) providing pre-disclosure notifications to
                                       23              subscribers; and (iii) all other reasonable costs and fees incurred responding to discovery,
                                       24
                                                       the determination of which will be addressed by Plaintiff and the phone carrier.
                                       25
                                                   (d) Phone carriers may provide notice using any reasonable means, including but not limited
                                       26
                                                       to written notice sent to the subscriber’s last known address, transmitted either by first
                                       27
                                       28              class mail or via overnight service.
                                            4:13-cv-02219-HSG
                                            ORDER GRANTING PLAINTIFF’S MOTION FOR ENTRY OF AUTHORIZATION ORDER UNDER THE
                                            CABLE ACT

                                                                                              1
                                               Case 4:13-cv-02219-HSG Document 417 Filed 07/26/21 Page 3 of 3



                                                   IT IS FURTHER ORDERED that: any information disclosed to Plaintiff in response to the
                                        1
                                        2   subpoena issued under Rule 45 of the Federal Rules of Civil Procedure may be used by Plaintiff

                                        3   solely for this matter and solely consistent with any orders entered by the Court in this matter.

                                        4
                                                   IT IS FURTHER ORDERED that: good faith attempts by the phone carriers to notify the
                                        5
                                        6   subscriber(s) shall constitute compliance with this order.

                                        7
                                        8
                                                   Date: July 26, 2021                            _____________________________
                                        9                                                         Hon. Haywood S. Gilliam, Jr.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
      San Francisco, CA 94111




                                       11
           (415) 788-4220




                                       12
                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                            4:13-cv-02219-HSG
                                            ORDER GRANTING PLAINTIFF’S MOTION FOR ENTRY OF AUTHORIZATION ORDER UNDER THE
                                            CABLE ACT

                                                                                              2
